              Case 2:16-cr-00262-JAD-PAL Document 94 Filed 11/20/20 Page 1 of 1




 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 United States of America,                                Case No.: 2:16-cr-00262-JAD-PAL-1

 4              Plaintiff
                                                          Order Denying Motion as Moot Due to
 5 v.                                                                   Release

 6 Glen Burke,                                                          [ECF No. 83]

 7              Defendant

 8            While serving his 87-month sentence at a United States penitentiary in Lompoc,

 9 California, Defendant Glen Burke moved for compassionate release. 1 The government asked the

10 court to refrain from deciding Burke’s motion until the Bureau of Prisons (BOP) determined

11 whether Burke was eligible for release to its home-confinement program. 2 Burke was approved

12 and set to leave the Lompoc institution on November 19, 2020. 3 The court has closely followed

13 Burke’s status, and the BOP website reflects that he is no longer in BOP custody. 4 IT IS

14 THEREFORE ORDERED that Burke’s motion for compassionate release [ECF No. 83] is

15 DENIED as moot.

16

17                                                              _______________________________
                                                                U.S. District Judge Jennifer A. Dorsey
18                                                                                 November 20, 2020

19

20

21
     1
         ECF No. 83 (motion for compassionate release).
22   2
         ECF No. 85 (response).
23   3
         ECF No. 93 (status report).
     4
         https://www.bop.gov/inmateloc/ for Glen Burke (last visited Nov. 20, 2020).
